Citation Nr: 0709845	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  00-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Thomas Prindiville, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from January 1967 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent disability evaluation, effective August 1999.  

In a rating decision dated March 2004, during the course of 
the appeal, the RO increased the veteran's disability 
evaluation for service-connected PTSD to 50 percent, 
effective from August 1999.  The veteran was advised of that 
grant by letter, and by a Supplemental Statement of the Case 
(SSOC), in March 2004.  However, he did not withdraw his 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims held that, on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, the appeal continued.

This case was previously before the Board in September 2004, 
at which time the Board denied entitlement to an initial 
evaluation in excess of 50 percent based on evidence that was 
included in the record at that time.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims.  The record contains a Joint Motion for 
Remand, dated in June 2005, wherein the appellant's attorney 
and the VA General Counsel agreed to a remand of the 
appellant's claim.  In June 2005, an order was issued by the 
Court, vacating the September 2004 Board decision and 
remanding the appellant's claim for more a more extensive 
discussion of the evidence of record.  Subsequently, in 
August 2005, the Board remanded the veteran's claim for 
additional development.  The requested development has been 
conducted and the claim is now before the Board for final 
appellate review.  


FINDINGS OF FACT

1.  Prior to March 22, 2003, the veteran's PTSD was 
manifested by symptoms of intrusive thoughts, sleep 
disturbance, nightmares, irritability, hypervigilance, 
difficulty concentrating, and depression.  His mood was 
described as pleasant and stable, and his mood was variously 
described as constricted, flat, and appropriate.  The veteran 
was oriented to time, place, and person, his speech was 
normal, and his short term and long term memory were intact.  
He denied experiencing audio and visual hallucinations and 
also denied having suicidal ideations.  His Global Assessment 
of Functioning (GAF) scores ranged from 55 to 60.  

2.  Prior to March 22, 2003, the competent and probative 
medical evidence of record preponderates against a finding 
that that the veteran's PTSD symptomatology resulted in 
suicidal ideation, obsessive rituals which interfere with 
routine activities, speech which is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish an maintain effective 
relationships.  

3.  On and after March 22, 2003, the veteran's PTSD has been 
manifested by difficulty with memory and concentration, 
sudden outbursts of anger, flashbacks, nightmares, feeling 
jumpy, difficulty sleeping, and feeling isolative, depressed, 
and anhedonic.  The veteran reported experiencing occasional 
auditory hallucinations as well as occasional suicidal 
ideations with no specific plan.  His mood and affect were 
sad and depressed but his insight and judgment were adequate.  
His speech continued to be normal.  His GAF scores ranged 
from 45 to 50.  

4.  On and after March 22, 2003, the competent and probative 
medical evidence of record preponderates against a finding 
that that the veteran's PTSD symptomatology resulted in gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting himself 
or others, intermittent inability to perform activities of 
daily living, and disorientation to time or place.  

5.  The veteran was awarded a temporary total (100 percent) 
rating for service-connected PTSD, based on hospitalization 
for more than 21 days, from January 31, 2005, to March 31, 
2005.  


CONCLUSIONS OF LAW

1.  Prior to March 22, 2003, the criteria for an evaluation 
in excess of 50 percent for service-connected PTSD were not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  As of March 22, 2003, the criteria for a 70 percent 
evaluation, but no higher, for service-connected PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet.App. 537 (2006).  

In July 2003, January 2004, and April 2005, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The VCAA letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, including medical 
records, employment records, or records from other Federal 
agencies, including VA, the service department, and the 
Social Security Administration.  He was advised that it was 
his responsibility to send medical records showing his 
service-connected disability had increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the July 2003, January 
2004, and April 2005 letters provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, SSOCs dated in March 2004, May 2004, and 
September 2006 provided the veteran with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for PTSD was established in February 2000, 
and the RO granted a 30 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective 
August 1999.  As noted, in March 2004, the RO increased the 
veteran's disability rating to 50 percent, effective August 
1999.  The veteran asserts that an initial disability rating 
greater than 50 percent is warranted in this case.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2006).  A 50 percent rating is warranted where there 
is an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or stereo-
typed speech, panic attacks more than once a week, difficulty 
in understanding complex commands, impairment of short and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence supports a finding 
that the veteran's service-connected PTSD warrants a 70 
percent disability rating as of March 22, 2003, but no 
earlier.  

A.  Prior to March 22, 2003

Review of the pertinent evidence shows the veteran's PTSD was 
manifested by intrusive thoughts, sleep disturbance, 
nightmares, irritability, hypervigilance, and difficulty 
concentrating.  His mood was described as pleasant and 
stable, and his mood was variously described as constricted, 
flat, and appropriate.  The veteran was oriented to time, 
place, and person, his speech was normal, and his short term 
and long term memory were intact.  He denied experiencing 
audio and visual hallucinations and also denied having 
suicidal ideations.  At the August 1999 VA examination, he 
reported being depressed for the past two years and, in 
November 1999, was diagnosed with major depressive disorder 
in addition to PTSD.  

The veteran also expressed that he felt detached from others 
and was socially isolated.  However, review of the evidence 
shows the veteran was an active participant of a local PTSD 
group and indicated he enjoyed the social aspects of the 
group.  Beginning in May 2001, the veteran began being less 
participatory in the PTSD group and began arriving late and 
leaving early.  He was also described as disruptive during 
the group and eventually, in June 2002, was discharged from 
the PTSD group program with an indication that he was not 
benefiting from the group anymore.  At that time, the 
veteran's mood was stable, his affect was normal, and his 
thought process was linear.  The veteran was advised to 
continue with his physician for medication management.  His 
GAF score was 60.  

There is a lack of medical evidence documenting the veteran's 
progress after he was discharged from the PTSD group in June 
2002.  However, a July 2002 treatment note shows the veteran 
presented for treatment, admitting that he was using alcohol 
occasionally and indicating that he needed to be back on 
medication because he was struggling with depression without 
it.  The veteran was prescribed medication for his mood and 
he agreed to contact a veteran's center for support 
therapies.  

As noted above, the RO increased the veteran's disability 
rating to 50 percent, effective August 1999, based on 
evidence showing that his affect was flattened and he had 
difficulty establishing and maintaining effective 
relationships.  In the Board's view, a 50 percent disability 
rating was not supported by the evidence until at least June 
2002 because, although the September 1999 VA examination 
showed the veteran's affect was constricted and flat, the 
preponderance of the evidence showed he was able to establish 
and maintain effective relationships.  In this regard, the 
Board again notes as he was an active participant in the 
local PTSD group from November 1999 to June 2002.  In 
addition, the September 1999 VA examination report reflects 
he and his wife got along and he was living with his wife and 
four kids, although he reported not have a lot of friends.  
Regardless, the Board will not amend the RO's finding as to 
the increased evaluation to 50 percent, effective August 
1999.  In making this observation, however, the Board notes 
the evidence shows the veteran's social impairment increased 
in severity (and warranted a 50 percent disability rating) 
after he was released from the local PTSD group in June 2002 
and continued to function at a reduced level as he was not 
receiving treatment.  Nonetheless, the Board finds that an 
evaluation in excess of 50 percent was not warranted prior to 
March 22, 2003.  

In making this determination, the Board again notes the 
severity of the veteran's PTSD symptoms have fluctuated 
throughout the pendency of this appeal.  However, the 
evidence shows that, prior to March 2003, he demonstrated no 
more than moderate occupational and social impairment.  In 
this regard, the Board notes that, while the veteran was 
discharged from the local PTSD group, he was able to 
establish and maintain the relationships in that group for 
almost four years and continued to have "fair" 
relationships with his wife and children.  Although his 
ability to maintain these relationships became more difficult 
once he discontinued treatment, there was no showing that he 
was unable to do so, which is the type of impairment 
contemplated by the 70 percent rating.  

The Board also finds it most probative that, during the time 
period in question, the veteran did not demonstrate the 
majority of the symptoms contemplated for the mental 
impairment warranting a 70 percent rating.  He had 
deficiencies in his mood and affect; however, his speech was 
always normal, there was no objective evidence of a memory 
impairment, and there was no evidence of any problems with 
his judgment and thinking process.  In addition, although he 
was diagnosed with depression during this time, there is no 
evidence that he demonstrated near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  The Board is aware that the 
symptoms listed in the General Rating Formula are essentially 
examples of the type and degree of symptoms for each 
particular evaluation, and that the veteran need not 
demonstrate those exact symptoms to warrant a 70 evaluation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, 
the Board finds that the preponderance of the evidence does 
not show the veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 70 percent evaluation, 
prior to March 22, 2003.  This finding is also supported by 
the GAF scores of 58, 55, and 60, which were assigned during 
the applicable time period.  See September 1999 VA 
examination report and VA treatment records dated April and 
June 2002.  As noted above, GAF scores between 51 and 60 
indicate moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

Therefore, based upon the foregoing, the Board finds the 
preponderance of the evidence does not support a finding that 
the veteran's service-connected PTSD warrants the assignment 
of an evaluation in excess of 50 percent prior to March 22, 
2003.

B.  On and after March 22, 2003

Review of the evidence shows that, in December 2003, the 
veteran reported that he was no longer taking any 
psychotropic medication and resorted back to using alcohol.  
He stated he did not believe taking medication would help and 
the VA psychiatrist agreed to cancel his prescription.  With 
respect to support therapy, he indicated he did not need 
group therapy if his financial situation improved and did not 
accept the advice that staying in treatments would help his 
mood and anxiety.  

In February 2004, the veteran was afforded a VA examination.  
At that time, the veteran reported that he was in a PTSD 
treatment group at the Mather Air Force Base and that he was 
taking antidepressants, although the examiner did not have 
access to them in the computer system and such treatment is 
not reflected in the record, which includes treatment records 
from Mather Air Force Base.  The veteran reported that his 
relationship with his wife was fair but that his relationship 
with his child was poor because they did not get along.  He 
also reported having difficulty with his memory and 
concentration, although on examination, the examiner found no 
impairment in his short and long term memory.  Mental status 
examination also revealed the veteran was well oriented in 
all spheres and had clear thinking.  There were no odd or 
unusual motor movements or mannerisms.  There was also no 
evidence of a formal thought disorder as his thinking was 
logical and goal directed and the veteran was able to 
abstract his thinking.  His mood and affect were sad and 
depressed, but his insight and judgment seemed to be 
adequate.  The veteran denied any hallucinations or 
delusions.  The examiner noted the veteran found himself very 
socially isolated and that he could not be around or tolerate 
people.  The examiner noted the veteran was self-medicating 
with alcohol because of his PTSD symptoms.  His GAF score was 
50.  

There is no medical evidence documenting the veteran's 
progress following the February 2004 VA examination until 
January 2005 when he entered in-patient treatment at the 
National Center for PTSD.  His admission psychiatric 
assessment showed he exhibited symptoms including flashbacks, 
nightmares, feeling jumpy, difficulty sleeping, and feeling 
isolative, depressed, and anhedonic.  His GAF score on 
admission was 45.  Treatment records show that, initially, 
the veteran actively participated in group meeting and was 
doing well in the program.  His appearance was pleasant and 
his speech was normal.  His affect was appropriate and he 
described his mood as "tired."  He was alert and oriented, 
his thought process was linear, and his judgment and insight 
were fair.  The veteran did, however, report having 
occasional auditory hallucinations.  While in treatment, the 
veteran indicated that he was unable to control himself 
because of his alcohol and drug use.  He also indicated that 
he would have sudden outbursts of anger and did not know how 
to process his extreme emotions, which led to him withdrawing 
socially.  In March 2003, the veteran was discharged from the 
program because he was involved in a confrontational incident 
during a group meeting where he became defensive and angry.  
At discharge, it was noted the veteran learned some anger 
management tools but continued to have difficulty using them 
when he becomes upset.  

In April 2003, the veteran denied having feelings of 
hopelessness, sleep disturbances, excessive nightmares, 
suicidal or homicidal thoughts, auditory or visual 
hallucinations, paranoia, or delusions.  He was alert and 
oriented, his grooming and hygiene were fair, and his mood 
was fair.  His thought process was linear and goal oriented 
and his speech was within normal limits.  His GAF score was 
60.  The veteran was advised to contact the local mental 
health center when he decided to continue with group or 
individual counseling.  It does not appear the veteran sought 
counseling because, in July 2005, he presented for evaluation 
indicating that he was depressed and anxious.  He stated that 
his depression has worsened over the past several years and 
his depression is marked by sad mood, crying, poor sleep, no 
energy, low motivation, lack of interest, intermittent 
feeling of hopelessness, and transient suicidal ideations 
without a specific plan.  He also reported experiencing 
auditory hallucinations and stated he has paranoia that 
causes him to fear leaving his home.  His GAF was 50.  

Based upon the foregoing, it appears that, after the veteran 
was discharged from his local PTSD group in June 2002 and 
discontinued using his medication, his occupational and 
social functioning decreased significantly.  Most notably, 
the veteran's ability to establish and maintain relationships 
as well as control his response to difficult situations was 
hampered.  In this regard, the Board notes the evidence shows 
that, in March 2003, the veteran was arrested for assaulting 
his girlfriend.  Although he reported that he did not do 
anything intentional toward her, the girlfriend's statement 
to the police indicates he assaulted her and has been violent 
toward her in the past.  During this time, he also began to 
exhibit symptoms such as severe depression and impaired 
impulse control.  Thus, the Board finds the veteran's PTSD 
warrants a 70 percent rating, effective from March 22, 2003.  

A 100 percent rating is not warranted, however, because while 
the evidence shows the veteran's PTSD causes a severe 
functional impairment, there is no evidence showing he has a 
total occupational and social impairment.  With respect to 
the specifically enumerated symptomatology contemplated for 
the 100 percent evaluation under DC 9411, the evidence does 
not show he has a gross impairment in thought processes or 
communication, he exhibits grossly inappropriate behavior, 
his is unable to perform the activities of daily living, or 
that he is disoriented to time or place.  In this regard, the 
Board notes the most recent evidence shows he is alert and 
conversant, with adequate eye contact, and there is no 
evidence of a formal thought disorder.  See July 2005 VA 
treatment record.  This finding is supported by the most 
recent GAF score of 50 that was assigned in July 2005.  
Although this GAF score indicates serious deficits in 
functioning, the Board notes it is in the lower range of the 
category and also finds that the clinical findings associated 
with the reported GAF score shows the veteran's PTSD symptoms 
do not more nearly approximate a total occupational and 
social impairment.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign an evaluation higher 
than the ratings assigned herein.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence 
supports a finding that the veteran's service-connected PTSD 
warrants a 70 percent rating, but no higher, as of March 22, 
2003.  All reasonable doubt has been resolved in the 
veteran's favor.  See Gilbert, supra, 1 Vet. App. at 55.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has was admitted to in-patient treatment for his PTSD 
in January 2005 for which he has been awarded a temporary 
total rating under 38 C.F.R. § 4.29.  In addition, the Board 
notes that the evidence, including the February 2004 VA 
examination, reflects that the veteran's unemployability is 
not exclusively due to his PTSD, but rather a combination of 
his PTSD and other unassociated medical problems.  Therefore, 
the Board finds that submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not appropriate in 
this case.  




ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD, prior to March 22, 2003, is denied.  

Entitlement to a 70 percent evaluation for service-connected 
PTSD, from March 22, 2003, is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


